993 F.2d 1539
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dean W. SMITH, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 92-2030.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 15, 1992Decided:  June 2, 1993

Appeal from the United States District Court for the Southern District of West Virginia, at Parkersburg.  Charles H. Haden, II, Chief District Judge.  (CA-91-993-6)
Dean W. Smith, Appellant Pro Se.
Stephen Mitchell Walker, United States Department of Health & Human Services, Philadelphia, Pennsylvania;  Stephen Michael Horn, Assistant United States Attorney, Charleston, West Virginia, for Appellee.
S.D.W.Va.
AFFIRMED.
Before WIDENER and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Dean W. Smith appeals from the district court's order granting summary judgment to the Defendant in his action for Social Security Disability benefits.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Sullivan, No. CA-91-993-6 (S.D.W. Va.  July 22, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED